Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-20 are rejected under 35 USC 102(a)(1) as being unpatentable over Wirola US 2013/0030684. 
     As to claim 1, Wirola teaches an apparatus comprising: a memory to store configuration information that a user equipment (UE) is to use to perform a multi-path channel component measurement (abstract, 0113, claim 1 of Wirola); and processing circuitry (0009, 0114), coupled with the memory, the processing circuitry configured to: retrieve the configuration information from the memory (0113-0114); generate a message that comprises the configuration information (0143-0144, 0147); encode the message for transmission to the UE (0013, 0083-0084); receive, from the UE, a multi-path channel component measurement (0088); determine a position of a virtual reference source based on the multi-path channel component measurement (0077-0082, 0091); and determine a position of the UE based on the position of the virtual reference source (0094-0095, 0097-0098, 0100-0104).
     As to claim 2, Wirola teaches the apparatus of claim 1, wherein the message is to be transmitted via radio resource control (RRC) signaling, long-term evolution positioning protocol (LPP) signaling LPP annex (LPPa) signaling, or new radio positioning protocol (NRPP) signaling (0050, 0104-0105, 0108, 0110-0112).
     As to claim 3, Wirola teaches the apparatus of claim 1 wherein the configuration information is to cause the UE to determine: a first detected arrival path, a strongest multipath component, or a path having a power level above a predetermined threshold (0091-0092, 0110, and fig.8).
     As to claim 4, Wirola teaches the apparatus of claim 1 wherein the configuration information is to cause the UE to determine an angle of arrival (AoA) for each path of a multi-path channel (0078, 0216-0217).
     As to claim 5, Wirola teaches the apparatus of claim 1 wherein the configuration information is to cause the UE to determine a phase offset for each path of a multi-path channel (0029, 0083-0084).
     As to claim 6, Wirola teaches the apparatus of claim 1 wherein the configuration information is to identify a reference cell and reference beam for transmission (TX) beam sweeping, or a reference beam for transmission-receiving (TX-RX) beam sweeping (0023-0025).
claim 1 wherein the multi-path channel component measurement comprises a signal location parameter (0049-0050), and wherein the SLP is: a time of arrival (TOA) parameter, a time difference of arrival (TDOA) parameter, a propagation time, an angle of arrival, an angle of departure, or a reference signal power level (see fig.9, 0029, 0108).
     As to claim 8, Wirola teaches the apparatus of claim 1 wherein the multi-path channel component measurement comprises a measurement for a signal received directly by the UE from a base station, and a measurement for a signal received by the UE from the base station after being reflected from an object (fig.8, 0110).
     As to claim 9, Wirola teaches the apparatus of claim 8, wherein the position of the virtual reference source 1s determined based on measurement for the reflected signal (0220-0222).
     As to claim 10, Wirola teaches one or more computer readable media storing instructions that when executed by processors causes a user equipment to: receive a configuration information that a user equipment (UE) is to use to perform a multi-path channel component measurement (abstract, 0113, claim 1 of Wirola, also see 0013, 0083-0084); perform multi-path channel component measurement based on configuration information (0077-0082, 0091), encode a message for transmission comprising information regarding multi-path channel component includes SLP as a TOA, TDOA, propagation time, AOA, angle of departure, or reference signal power level (0094-0095, 0097-0098, 0100-0104).
     As to claim 11, Wirola teaches one or more computer-readable media of claim 10, wherein the configuration message is received via radio resource control (RRC) signaling, long-term evolution (LPP) signaling LPP annex (LPPa) signaling, or new radio positioning protocol (NRPP) signaling (0050, 0104-0105, 0108, 0110-0112).
     As to claim 12, Wirola teaches the one or more computer-readable media  of claim 10  wherein the configuration information is to cause the UE to determine: a first detected arrival path, a strongest multipath component, or a path having a power level above a predetermined threshold (0091-0092, 0110, and fig.8).
     As to claim 13, Wirola teaches the one or more computer-readable media of claim 10 wherein the configuration information is to cause the UE to determine an angle of arrival (AoA) for each path of a multi-path channel (0078, 0216-0217).
     As to claim 14, Wirola teaches the one or more computer-readable media of claim 10 wherein the configuration information is to cause the UE to determine a phase offset for each path of a multi-path channel (0083-0084).
     As to claim 15, Wirola teaches the one or more computer-readable media of claim 10 wherein the configuration information is to identify a reference cell and reference beam for transmission (TX) beam sweeping, or a reference beam for transmission- receiving (TX- RX) beam sweeping (0023-0025).
claim 10 wherein the multi-path channel component measurement information comprises a measurement for a signal received directly by the UE from a base station, and a measurement for a signal received by the UE from the base station after being reflected from an object (fig.8, 0110).
     As to claim 17, Wirola teaches one or more computer-readable media storing instructions, that, when executed by one or more processors (0009, 0114) cause a next-generation NodeB (gNB) to generate a configuration message that includes configuration information that a user equipment (abstract, 0113, claim 1 of Wirola) is to use to perform a multi-path channel component measurement (0143-0144, 0147); encode the message for transmission to the UE (0013, 0083-0084); receive, from the UE, a multi-path channel component measurement (0088); determine a position of a virtual reference source based on the multi-path channel component measurement (0077-0082, 0091); and determine a position of the UE based on the position of the virtual reference source (0094-0095, 0097-0098, 0100-0104).
     As to claim 18, Wirola teaches the one or more computer-readable media of claim 17, wherein the message is to be transmitted via radio resource control (RRC) signaling, long-term evolution positioning protocol (LPP) signaling LPP annex (LPPa) signaling, or new radio positioning protocol (NRPP) signaling (0050, 0104-0105, 0108, 0110-0112).
     As to claim 19, Wirola teaches the one or more computer-readable media of claim 17 wherein the configuration information is to cause the UE to determine: a first detected arrival path, a strongest multipath component (0023-0025), a path having a power level above a predetermined threshold, an angle of arrival (0078, 0216-0217) for each path of a multi-path channel, a phase offset for each path of a multi-path channel, a reference cell and reference beam for transmission (TX) beam sweeping, or a reference beam for transmission-receiving (TX-RX) beam sweeping (0029, 0083-0084).
     As to claim 20, Wirola teaches the one or more computer-readable media of claim 17 wherein the multi-path channel component measurement comprises a measurement for a signal received directly by the UE from a base station and a measurement for a signal received by the UE from the base station after being reflected from an object (fig.8, 0110), and wherein the position of the virtual reference source is determined based on measurement for the reflected signal (0220-0222).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646